DETAILED ACTION

Applicant's Submission of a Preliminary Amendment
Applicant’s submission of a preliminary amendment on 9/30/2020 has been received and fully considered.  In the response, claims 15-19 have been amended; claims 8-14 have been canceled; and new claims 21-27 have been added.  Therefore, claims 1-7 and 15-27 are pending. It is noted that claim 20 is labeled as “Currently Amended” but the claim does not appear to show any marked additions or deletions.  Clarification regarding an updated status of claim 20 is requested.

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the virtual lens" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 15, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2019/0060745 to He.
With regard to claim 1, He discloses a method for controlling a virtual camera (e.g., see Fig. 2, virtual camera 2; see also paragraphs 40-41) in a game, applied to a touch terminal (e.g., see Fig. 2; see also paragraphs 5 and 20, “touch screen”) rendered with a graphical user interface (GUI)(e.g., see Fig. 2); contents rendered on the GUI comprising a game scene captured by the virtual camera (e.g., see Fig. 2), the game scene at least comprising a virtual character (e.g., see Fig. 2), the method comprising: associating the virtual camera with a position of a game scene where the virtual character is located to control a movement of the virtual camera according to a change of the position of the virtual character; providing a visual field control area on the GUI, in response to a first touch operation on the visual field control area (e.g., see Fig. 1, step S110), controlling the virtual camera to shift from a first position to a second position according to the first touch operation and in response to the ending of the first touch operation (e.g., see Fig. 1, step S120), controlling the virtual camera to restore from the second position to the first position, receiving a game operation instruction during a process of restoring the virtual camera from the second position to the first position, and performing an action corresponding to the game operation instruction (e.g., see Fig. 1, step S140 “restored”); 
[claim 2] wherein when the game operation instruction is an operation instruction for controlling the movement of the virtual character, performing an action corresponding to the game operation instruction comprises: controlling the movement of the virtual camera according to the change of the position of the virtual character (e.g., see at least Fig. 1 and paragraph 36); 
[claim 21] wherein the first touch operation refers to a screen dragging operation (e.g., see at least paragraph 36 “sliding”); 
[claim 22] wherein associating the virtual camera with a position of the virtual character in a game scene, comprises: establishing a mapping relationship for maintaining a fixed distance between the position of the virtual camera and the position of the virtual character in the game scene (e.g., see at least paragraph 35, “local map”); 
[claim 23] wherein the visual field control area is configured to adjust the screen display content according to an operation instruction (e.g., see at least paragraph 36); 
[claim 24] wherein the first touch operation is configured to be a swipe operation; and 
[claim 25] wherein the first position refers to a position of the virtual camera when the first touch operation is detected, and the second position refers to a position reached by the shifted the virtual camera (e.g., see Fig. 1; see also paragraph 36).
	Claims 15 and 20 are anticipated by He based on the same analysis set forth above for claim 1.

Allowable Subject Matter
Claims 3-7, 16-19, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent Application Publication No. 2016/0306542 to Melnik discloses navigating a character in a virtual environment using a touch screen. 
U.S. Patent Application Publication No. 2018/0326302 to Tsutsui discloses a user switching virtual cameras in a gaming environment.
U.S. Patent Application Publication No. 2015/0065243 to Mizrahi discloses displaying a virtual character in a game environment and including zoom-in features.
U.S. Patent Application Publication No. 2013/0288790 to Wang discloses interactive game controlling on a touch panel device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/Primary Examiner, Art Unit 3715